DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
Claims 2 and 11 are objected to because of the following informalities:
“the at least of” in line 2 should read –the at least one of--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 now dependent form claim 1 and recites that each composite structure further comprises, a second porous frame, a second polymeric film, and the two forms a second multi-layer laminate. Then, the second multi-layer laminate is in contact with the peaks of the porous spacer plate opposite of the multi-layer laminate. Thus, the structure in claim 18 has a corrugated porous spacer plate sandwiched between the first and second multi-layer laminate.
However, the first and second multi-layer laminate and the corrugated porous spacer plate in each composite structure in claim 18 (i.e. the corrugated layer sandwiched between two flat layers) is not supported in Figs. 8a-b and 10a-c. The figures only disclose one first multi-layer laminate (11+12+6) and one corrugated layer (14-16, in Fig. 10b), and plurality of the layers stacked to become the core as shown in Fig. 5.
For examination purposes, the “second multi-layer laminate” and “porous spacer plate” claim 18 is construed as an adjacent 90 degree rotated “composite structure” of multi-layer laminate and porous spacer plate, as repeating layers in additional to “first multi-layer laminate” and porous spacer plate” in claim 1. Thus “each composite structure” in claim 18 now includes a total of four layers.
Claims 19-20 are also rejected because they are dependent from claim 18.
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Note: the transitional phrase “consisting essentially of” in the following rejection of claims is understood as “comprising” since the specification does not have a clear indication of novel characteristics or properties, see MPEP 2111.03.
Claims 1-4, 6, 7, 9, 14, 15 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoie (JP 08219676 A) in view of Shin (US Patent No. 7,228,891) and Handlin (US PGPub No. 2009/0280255).
Regarding claim 1, Yokoie (Fig. 5) discloses an energy recovery system having a core unit (1, Fig. 1), said core unit consisting essentially of:
two or more composite structures (a plurality of partition plates 2 and spacer plate 3 pairs, see Fig. 1), each composite structure consisting essentially of:
a porous frame (porous material 12 and base fabric 14) having a plurality of pores passing from a first surface to a second opposite surface (the material 12 is porous and base fabric 14 is made of breathable paper of a non-woven fabric thus inherently has pores or holes, paragraph 0042 or non-woven polyester fiber, paragraph 0051, thus pores passing through between top surface and bottom surface of the porous material 12 and base fabric 14), wherein the porous frame is in the form of a sheet and selected from the group consisting of woven or non-woven materials (the base fabric 14 is non-woven fabric, paragraph 0042 of the translation), and
a polymeric film (thin film 13) affixed to entire surface of at least one of said first and second opposite surfaces of said frame, covering said plurality of pores in the porous frame (the thin film 13 is held on top of base fabric 14 together as a laminate and covers the pores as shown in Fig. 5); 
a spacer plate (spacer plate 3) having a plurality of channels (triangle shaped channels 4) formed on the surfaces thereof (the surfaces of the space plate 3), said channels having a peak and trough (triangle shaped channels 4 have a peak and trough corresponding to the corrugation of the spacer plate 3), and
wherein the polymeric film (13) is affixed to the porous frame (12 and 14) forming a multi-layer laminate (the partition plate 2 as shown in Fig. 6) without application of adhesive between the polymeric film and the porous frame for bonding (the example 3 disclosed in paragraphs 0042-0045 of Yokoie does not use a separate layer of adhesive to bond the layers);
wherein the multi-layer laminate rests across the peaks of the spacer plate (the partition plate 2 is provided across the peaks of the spacer plate 3 as shown in Fig. 5);
wherein the polymeric film (13) has a thickness of less than 50 um (paragraph 0042 discloses “The base cloth 14 is bonded at 10 and has a structure thicker than that of the hydrophilic polymer thin film 13 and the porous material 12” and in paragraph 0051 prototype 7 of example 3, the base cloth 14 has a thickness of 50 μm, thus the film is less than 50 μm);
wherein the polymeric film is selectively permeable, serving as a barrier to passage of air streams but permitting moisture transport through the porous frame (the thin film 13 selectively permeating water vapor and does not allow gas permeating the partition plate 2, paragraph 0044).
Yokoie fails to disclose a porous spacer plate;
permitting heat and moisture exchange between air steams passing through the porous spacer plate;
wherein the polymeric film has an Ion Exchange Capacity of at least at least 1.0 meq/g;
the polymeric film consists essentially of a sulfonated block copolymer composition having a general configuration A-B-D-B-A, A-D-B-D-A, (A-D-B)n(A), (A-B-D)n(A), (A-B-D)nX, (A-D-B)nX or mixtures thereof,
wherein the A block contains essentially no sulfonic acid or sulfonate ester functional groups and is one or more segments selected from polymerized (i) para-substituted styrene monomers, (ii) ethylene, (hi) alpha olefins of 3 to 18 carbon atoms; (iv) 1,3-cyclodiene monomers, (v) monomers of conjugated dienes having a vinyl content less than 35 mol percent prior to hydrogenation, (vi) acrylic esters, (vii) methacrylic esters, and (viii) mixtures thereof;
the B block comprises one or more polymerized vinyl aromatic monomers and contains from about 10 to about 100 mol percent sulfonic acid or sulfonate ester functional groups based on the number of monomer units and comprises segments of one or more polymerized vinyl aromatic monomers;
the block D comprises a hydrogenated polymer or copolymer of a conjugated diene selected from isoprene, 1,3-butadiene and mixtures thereof;
n is an integer from 2 to about 30, and X is coupling agent residue.
Shin discloses a porous spacer plate (corrugated heat exchange member with holes 72, Fig. 7); and permitting heat and moisture exchange between air steams passing through the porous spacer plate (air can pass through the holes, thus heat and moisture can be exchanged through the air passing through the holes).
It would have been obvious to one of ordinary skill in the art at the time of invention to have provided the sulfonated block copolymer material as set forth in claim 1 in Yokoie as taught by Shin in order to increase turbulence for greater heat transfer performance and prevent development of boundary layer (col. 5, lines 50-58 of Shin).
Handlin, directed to sulfonated block copolymer materials, wherein the polymeric film has an Ion Exchange Capacity of at least at least 1.0 meq/g (paragraph 0093 and claim 24, the Ion Exchange Capacity may be 2.5 meq/g);
wherein the sulfonated block copolymer has a general configuration A-B-D-B-A, A-D-B-D-A, (A-D-B)n(A), (A-B-D)n(A), (A-B-D)nX, (A-D-B)nX or mixtures thereof, wherein the A block contains essentially no sulfonic acid or sulfonate ester functional groups (paragraphs 0025, “the end blocks may show no sulfonation”) and is one or more segments selected from polymerized (i) para-substituted styrene monomers, (ii) ethylene, (hi) alpha olefins of 3 to 18 carbon atoms; (iv) 1,3-cyclodiene monomers, (v) monomers of conjugated dienes having a vinyl content less than 35 mol percent prior to hydrogenation, (vi) acrylic esters, (vii) methacrylic esters, and (viii) mixtures thereof (paragraph 0058);
the B block comprises one or more polymerized vinyl aromatic monomers (paragraph 0067) and contains from about 10 to about 100 mol percent sulfonic acid or sulfonate ester functional groups based on the number of monomer units (paragraph 0093) and comprises segments of one or more polymerized vinyl aromatic monomers (paragraph 0067);
the block D comprises a hydrogenated polymer or copolymer of a conjugated diene selected from isoprene, 1,3-butadiene and mixtures thereof (paragraph 0068); and
n is an integer from 2 to about 30, X is coupling agent residue (paragraph 0056).
Handlin discloses that the sulfonated copolymer can be used as an adhesive (paragraph 0124). Yokoie further mentioned that the adhesion of spacing plate 3 and partition plate 2 (paragraph 0042). As a result of the modification, the material of film 13 of Yokoie may be replaced with a sulfonated block copolymer with the specific composition as disclosed in Handlin so that the moisture can be exchanged through the layers for more effective moisture permeable area over the surface of the film, and also as an adhesive layer for adhering the corrugated spacer plate 3. 
It would have been obvious to one of ordinary skill in the art at the time of invention to have provided the sulfonated block copolymer material as set forth in claim 1 in Yokoie as taught by Willis, since such material of Willis is also a known material in order to allow effective water vapor transport (paragraph 0021 of Handlin).
Regarding claim 2, Yokoie as modified further discloses wherein the polymeric film is affixed to the at least one of said first surface and second opposite surface of the porous frame by any of: coating, casting, or spraying the sulfonated block copolymer composition onto the porous frame to form the polymeric film, dipping the porous frame into the sulfonated block copolymer composition to form the polymeric film, thermal bonding or sonic bonding the sulfonated block copolymer composition onto the porous frame to form the polymeric film, crimping edges of the polymeric film consisting essentially of the sulfonated block copolymer composition to edges of the frame, and applying an adhesive to edges of the polymeric film consisting essentially of the sulfonated block copolymer composition and edges of the porous frame in contact with the edges of the polymeric film (the sulfonated block copolymer material in thin film 13 as modified by Handlin may be applied on the layer of porous material 12 and base fabric 14 by coating a solution of the sulfonated block copolymer, spreading and allowing the solvent to evaporate, see paragraphs, see paragraphs 0110-0113 of Handlin).
Regarding claim 3, Yokoie as modified further discloses wherein the porous woven or non-woven materials are selected from the group consisting of carbon, fiberglass, polyester, polyethylene, polyethylene terephthalate, cellulose, cellulose nitrate, cellulose acetate, nylon, polytetrafluoroethylene, aramid-based polymeric fibers, metal and metal alloys (the base fabric 14 is non-woven fabric composed of polyester fibers, paragraph 0051 of the translation).
Regarding claim 4, Yokoie as modified further discloses wherein the frame is perforated to form pores therein (the porous material 12 in the layer of porous material 12 and base fabric 14 is perforated and includes pores).
Regarding claim 6, Yokoie as modified further discloses wherein and edges of the spacer plate are crimped or folded together (see Figs. 1 and 3 of Yokoie, the peak or trough at ends of the spacer plate 3 are connected to respective edges of the partition plate 2, and the connection is done by rollers in Fig. 3 which a pressure is applied to press the peak or trough of the spacer plate 3 and the partition plate 2 together. “crimped” is understood as to press together” according to a definition in merriam-webster dictionary).
Regarding claim 7, Yokoie as modified further discloses wherein the multilayer composite structures are stacked in alternating fashion (see Fig. 1) such that the channels formed as a result of corrugation are non-parallel to one another (the neighbor extensions of the corrugation are non-parallel).
Regarding claim 9, Yokoie (Fig. 5) discloses an energy recovery system having a core unit (1, Fig. 1), said core unit consisting essentially of:
two or more composite structures (a plurality of partition plates 2 and spacer plate 3 pairs, see Fig. 1), each composite structure consists essentially of:
a spacer plate (spacer plate 3) having a plurality of channels (triangle shaped channels 4) formed on the surfaces thereof (the surfaces of the space plate 3), said channels having a peak and trough (triangle shaped channels 4 have a peak and trough corresponding to the corrugation of the spacer plate 3);
a porous frame (base fabric 14) having a plurality of pores passing from a first surface to a second opposite surface (base fabric 14 is made of breathable paper of a non-woven fabric thus inherently has pores or holes, paragraph 0042 or non-woven polyester fiber, paragraph 0051, thus pores passing through between top surface and bottom surface of the base fabric 14), wherein the frame is in the form of a sheet and selected from the group consisting of woven or non-woven materials (the base fabric 14 is non-woven fabric, paragraph 0042 of the translation), and
a substrate (porous material 12) having a plurality of pores passing from a first surface to a second opposite surface (the material 12 is porous so that includes pores between top surface and bottom surface of the porous material 12), the substrate comprising a material selected from the group consisting of woven or non-woven materials (the material 12 is non-fibrous, paragraph 0042, so that is non-woven);
a polymeric film (thin film 13) affixed to entire surface of at least one of said first and second opposite surfaces of said frame, covering said plurality of pores in the porous frame (the thin film 13 is held on top of base fabric 14 together as a laminate and covers the pores as shown in Fig. 5); 
wherein edges of the substrate, the porous frame and the polymeric film are crimped or sealed together (see Fig. 3 of Yokoie, the partition plate 2, passes through rollers 105-108 so that a pressure is applied to press the layers 12-14 together. “crimped” is understood as to press together” according to a definition in merriam-webster dictionary) for the substrate, the porous frame and the polymeric film to form a multi-layer laminate (that defines the partition plate 2 as shown in Fig. 6);
wherein the multi-layer laminate is in contact with the peaks of the spacer plate (the partition plate 2 is provided across the peaks of the spacer plate 3 as shown in Fig. 5).
wherein the polymeric film is affixed to entire surface of the substrate without application of adhesive between the polymeric film and the substrate for bonding (the example 3 disclosed in paragraphs 0042-0045 of Yokoie does not use a separate layer of adhesive to bond the layers 12 and 13);
wherein the polymeric film (13) has a thickness of less than 50 μm (paragraph 0042 discloses “The base cloth 14 is bonded at 10 and has a structure thicker than that of the hydrophilic polymer thin film 13 and the porous material 12” and in paragraph 0051 prototype 7 of example 3, the base cloth 14 has a thickness of 50 μm, thus the film is less than 50 μm); and
wherein the polymeric film is selectively permeable, serving as a barrier to passage of air streams but permitting moisture transport through the porous frame (the thin film 13 selectively permeating water vapor and does not allow gas permeating the partition plate 2, paragraph 0044).
Yokoie fails to disclose a porous spacer plate;
permitting heat and moisture exchange between air steams passing through the porous spacer plate;
wherein the polymeric film has an Ion Exchange Capacity of at least at least 1.0 meq/g,
wherein the polymeric film consists essentially of a sulfonated block copolymer composition having a general configuration A-B-D-B-A, A-D-B-D-A, (A-D-B)n(A), (A- B-D)n(A), (A-B-D)nX, (A-D-B)nX or mixtures thereof, wherein the A block contains essentially no sulfonic acid or sulfonate ester functional groups and is one or more segments selected from polymerized (i) para- substituted styrene monomers, (ii) ethylene, (iii) alpha olefins of 3 to 18 carbon atoms; (iv) 1,3-cyclodiene monomers, (v) monomers of conjugated dienes having a vinyl content less than 35 mol percent prior to hydrogenation, (vi) acrylic esters, (vii) methacrylic esters, and (viii) mixtures thereof, the B block comprises one or more polymerized vinyl aromatic monomers and contains from about 10 to about 100 mol percent sulfonic acid or sulfonate ester functional groups based on the number of monomer units and comprises segments of one or more polymerized vinyl aromatic monomers; the block D comprises a hydrogenated polymer or copolymer of a conjugated diene selected from isoprene, 1,3-butadiene and mixtures thereof; n is an integer from 2 to about 30, and X is coupling agent residue.
Please see the rejection of claim 1 above for the teachings of Shin and Handlin.
Regarding claim 14, Yokoie as modified further discloses wherein the porous frame comprises a material selected from the group consisting of carbon, fiberglass, polyester, polyethylene, polypropylene, polyethylene terephthalate, polyvinylchloride, a styrene/acrylonitrile/butadiene copolymer, a cellulose, cellulose nitrate, cellulose acetate, nylon, polytetrafluoroethylene, nylon, aramid-based polymeric fibers, a metal, a metal alloy, or a combination thereof (the base fabric 14 is non-woven fabric composed of polyester fibers, paragraph 0051 of the translation).
Regarding claim 15, Yokoie as modified further discloses wherein the composite structures are stacked in alternating fashion (see Fig. 1) at 90 degree from each other, such that the channels thereformed are non-parallel to one another (the neighbor extensions of the corrugation are rotated 90 degrees and are non-parallel).
Regarding claim 18, Yokoie as modified, as best understood, further discloses a second porous frame having a plurality of pores passing from a first surface to a second surface, wherein the second porous frame is in the form of a sheet comprising a material selected from the group consisting of woven or non-woven materials;
a second polymeric film having a thickness of less than 50 um, wherein the second polymeric film is affixed to the second porous frame forming a second multi-layer laminate without application of adhesive between the polymeric film and the second porous frame for bonding;
wherein the second multi-layer laminate is in contact with the peaks the plurality of porous spacer plate opposite of the multiple-layer laminate, permitting heat and moisture exchange between air streams passing through the spacer plate (as best understood in the 112(a) rejection above, the second multi-layer laminate and porous spacer plate are construed as same repeating additional layers that are rotated 90 degrees and adjacent to the first multi-layer laminate and porous spacer plate in claim 1. Thus the elements in claim 18 are the same as claim 1).
Regarding claim 19, please see the rejection of claim 15 above.
Regarding claim 20, Yokoie as modified further discloses wherein the composite structures are stacked such that the channels in the structures are all parallel to one another (in the case of only the plurality of partition plates 2 and spacer plate 3 pairs for the flow “1” in Fig. 1, the channels 4 in each pair are all parallel to each other).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoie (JP 08219676 A), Shin (US Patent No. 7,228,891) and Handlin (US PGPub No. 2009/0280255) as applied to claim 1 above, and further in view of Cao (US Patent No. 7,179,860).
Regarding claim 5, Yokoie as modified fails to disclose wherein the frame is a screen mesh.
Cao, also directed to a heat exchanger with moisture exchange disclose wherein the frame (reinforcing substrate 14) is a screen mesh (col. 3, lines 19-27).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have provided a screen mesh frame in Yokoie and Willis as taught by Cao in order to obtain identical wetting properties over the plane of multilayered composite structure.
wherein the porous woven or non-woven materials are selected from the group consisting of carbon, fiberglass, polyester, polyethylene, polyethylene terephthalate, cellulose, cellulose nitrate, cellulose acetate, nylon, polytetrafluoroethylene, aramid-based polymeric fibers, metal and metal alloys such as aluminum.
Claims 8 and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoie (JP 08219676 A), Shin (US Patent No. 7,228,891) and Handlin (US PGPub No. 2009/0280255) as applied to claims 1 or 9 above, and further in view of Grasso (US Patent No. 6,274,259).
Regarding claim 8, Yokoie fails to disclose wherein a pore size of said frame is from 1 to 5 cm.
The range specified in claim 8 is recognized in the art to be result-effective variables. Optimization of such pore size of a frame layer of a moisture permeable multiple layer composite structure involves a variety of parameters to adjust air permeability and the wetting properties of the frame layer (adjusting the pore size of the porous material 12 changes air permeability in Prototypes 5 and 6 in paragraphs 0049-0050 of Yokoie; In [col. 3, lines 15-26] and the example of Fig. 3 [col. 3, lines 45-67, col. 4, lines 1-7] of Grasso, air permeability is restricted by wetted barrier only at pressure differential not more than a specific value. And it is understood that a larger pore diameter would result liquid transfer medium directly moving out from the barrier 12/14 (i.e. does not wet the barrier).
Grasso, directed to an enthalpy exchange barrier used in fuel cells, further discloses a support matrix (126, Fig. 3) having a pore size range from 0.1-100 microns (col. 3, lines 44-50).
Although Grasso failed to overlap the range as claimed (the pore size from 1 to 5 cm), one of ordinary skilled in the art would discover the reciting range is the optimum range, in order to allow more air permeability and reduce the wetting time through the layers.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to have provided the pore size of said frame in view of the recommend ranges taught by Grasso.
Regarding claim 10, Yokoie in view of Grasso further discloses wherein a pore size of said frame is from 0.1 to 200 microns (Grasso has the pore size within the range, see rejection of claim 8 above).
Regarding claim 11, please see the rejection of claim 2 above.
Regarding claim 12, please see the rejection of claim 6 above.
Regarding claim 13, please see the rejection of claim 7 above.
Response to Arguments
Applicant’s arguments with respect to the porous spacer plate in claim(s) 1-15 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Currently, the porous spacer plate is taught in a teaching reference Shin (US Patent No. 7,228,891).
Also, in response to applicant’s argument that Yokoie does not want gas or air to cross the spacing plate, paragraph 0006 discusses a prior solution of preventing an exhaust gas from entering a fresh air stream by using a resin film on the spacing plate 21 (see the difference of Fig. 10 and 11) and it causes wrinkle in the plate 20 and poor bonding of the layers resulting air leakage. The paragraph itself does not discourage that the corrugated spacer plate being porous and air/gas permeable. Moreover, the partition 68 of Shin (Fig. 5) may also be included in the modification to prevent the air leakage as identified in Yokoie (see the turnaround arrows in Fig. 10 of Yokoie).
Further, in response to argument for moisture permeable film 11, it is moot because the current rejection is relied upon the embodiment Fig. 5 with layers 12-14.
In response to applicant's argument that Handlin does not teach the use of sulfonated block copolymer in energy recovery ventilation cores, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In fact, as noted above, the sulfonated copolymer in Handlin discloses can be used as an adhesive (paragraph 0124). Yokoie discloses an adhesion of spacing plate 3 and partition plate 2 (paragraph 0042). Thus, one of ordinary skill in the art would have suggested to replace the material of film 13 of Yokoie to the  sulfonated block copolymer in Handlin so that the moisture can be exchanged and as an adhesive layer for adhering the corrugated spacer plate 3.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763     

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763